 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                                Aug 02, 2019
                                                                       SEAN F. MCAVOY, CLERK
 4
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                           Plaintiff,          No. 1:19-CR-02015-SAB
10        v.
11 RYAN CHRISTOPHER KANTOLA,                     ORDER RE: HOME
12                           Defendant.          DETENTION
13
14        On July 31, 2019, the Court held a pretrial conference and heard argument
15 on Defendant’s Motion for Modification of Order Denying Release, ECF No. 38,
16 and Defendant’s Motion to Permit Overnight Travel, ECF No. 44. Jeff Dahlberg
17 appeared on behalf of Defendant, who was present in the courtroom, and Meghan
18 McCalla appeared on behalf of the Government. Defendant seeks modification of
19 a condition of pretrial release, and for the Court to approve Mr. Kantola for
20 overnight travel.
21        Defendant argues that Special Condition Number 9 is more restrictive than
22 necessary to assure Defendant’s appearance in court and the safety of the
23 community, and asks the Court to replace that condition with a curfew.
24        To decide the proposed conditions of release, the Court considered and
25 evaluated the four factors outlined in 18 U.S.C. § 3142(g):
26       1. The nature and circumstances of the offense;
27        2. The weight of the evidence against the Defendant;
28

     ORDER RE: HOME DETENTION Ԅ 1
 1         3. The history and characteristics of the Defendant; and
 2         4. The nature and seriousness of the danger the Defendant would present to
 3 the community if released.
 4       The history considered by this Court includes Defendant’s recent history.

 5 He has been compliant with the terms of his pretrial release and appears to be
 6 making progress. The Court finds that while Special Condition 9 allows for
 7 preapproval of visits, its current wording might lead to confusion in application.
 8       Special Condition 9 currently reads:
 9         Defendant shall be restricted to his residence at all times except
10         for: attorney visits; court appearances; case-related matters; court ordered
11         obligations; or other activities as pre-approved by the
12         pretrial services office or supervising officer, including but not
13         limited to employment, religious services, medical necessities,
14         substance abuse testing or treatment.
15         The list of activities which Mr. Kantola is allowed to seek probation’s
16 preapproval for is expressly not exhaustive, but the condition as worded might
17 lead to confusion in application. Accordingly, the Court modifies the phrasing of
18 Special Condition 9 to reads as follows:
19       Defendant shall be restricted to his residence at all times except for: attorney
20         visits; court appearances; case-related matters; court-ordered obligations;
21         employment; religious services; medical necessities; substance abuse testing
22         or treatment; and family visitation and obligations. Additionally, Defendant
23
           may seek pre-approval by the pretrial services or supervising officer to
24
           attend other activities.
25
           Additionally, the Court grants approval for Defendant’s motion for
26
     overnight travel to attend the Oxford House overnight campout. The Court notes
27
     //
28

     ORDER RE: HOME DETENTION Ԅ 2
 1 the strides that Defendant is making to better himself and his community, and
 2 grants ECF No. 44.
 3 Accordingly, IT IS HEREBY ORDERED:
 4       1. Defendant’s Motion for Modification of Order Denying Release, ECF
 5 No. 38, is DENIED.
 6       2. Special Condition No. 9 is modified to read as follows:

 7       “9. Defendant shall be restricted to his residence at all times except for:

 8       attorney visits; court appearances; case-related matters; court-ordered

 9       obligations; employment; religious services; medical necessities; substance

10       abuse testing or treatment; and family visitation and obligations.
11       Additionally, Defendant may seek pre-approval by the pretrial services or
12       supervising officer to attend other activities.”
13       3. Defendant’s Motion to Permit Overnight Travel, ECF No. 44, and
14 associated Motion to Expedite, ECF No. 45, are GRANTED.
15       IT IS SO ORDERED. The District Court Executive is directed to file this
16 Order and provide copies to counsel AND TO the United States Probation Office.
17       DATED this 2nd day of August, 2019.
18
19
20
21
22
23
                          Stanley A. Bastian
                      United States District Judge
24
25
26
27
28

     ORDER RE: HOME DETENTION Ԅ 3
